Title: To Thomas Jefferson from Daniel Brent, 23 September 1821
From: Brent, Daniel
To: Jefferson, Thomas


Dear Sir,
Washington.
23 September 1821.
I had the Pleasure of receiving your favor of the 11th Instant, and to deliver to Mr Barnes the Box of ores, agreeably to your Request.Cardelli, the Italian Artist, left this City about twelve months ago, and I cannot learn where he is now settled; nor have I yet been able to execute your Commission concerning the busts of Messrs Madison and Monroe, none that I can hear being for sale here. It is possible, however, that I may accidentally meet with some, at second Hand, to be disposed of—In that case I will lose no time in informing you of the Circumstance, and of the other particular which you wished.  I remain, Dear Sir, with perfect Esteem and Respect, your obedt & very humble servant,Daniel Brent.